UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12B-25 NOTIFICATION OF LATE FILING Commission File Number: 000-52439 (Check One)o Form 10-Kx Form 10-Q For Period Ended: February 28, 2014 NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Bill the Butcher, Inc. Full Name of Registrant 24 Roy Street # 16 Address of Principal Executive Office (Street and Number) Seattle, Washington 98109 City, State and Zip Code 206-453-4418 (Registrant's telephone no., including area code) PART II RULES 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x(a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x(b) The subject annual report, semi-annual report, transition report on Form 10-K or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject annual report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why the Form 10-Q or portion thereof, could not be filed within the prescribed time period. Due to having insufficient funds for payments to, among others, firms providing services relating to preparation of our financial statements, we were unable complete our Quarterly Report on Form 10-Q for the three months ended February 28, 2014.We expect to be able to file such Form 10-Q on or before the fifth calendar day following the prescribed due date. PART IV OTHER INFORMATION (1) Name and telephone number of persons to contact in regard to this notification. J’Amy Owens (206) 453-4418 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities and Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such reports been filed? If answer is no, identify report(s). xYeso No (3) Is it anticipated that any significant change in results or operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if separate, state the reasons why a reasonable estimate of the results cannot be made. Bill the Butcher, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:April 14, 2014 By:/s/ J'Amy Owens Name: J’Amy Owens Its: Chief Executive Officer
